Citation Nr: 1604682	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In April 2015, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In April 2015, the Board remanded this matter, in part, to afford the Veteran an adequate VA examination to secure a medical opinion as to the likely etiology of his psychiatric diagnoses.  On December 2015, an examiner noted a review of the record and a diagnosis of unspecified depressive disorder.  The examiner then explained why the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner noted that the Veteran refused to complete the examination interview and thus, there was insufficient information to overrule the previous examiner's findings.  Unfortunately, the Board found the June 2012 VA PTSD examination to be inadequate for rating purposes in part because the examiner failed to address whether a psychiatric disorder may be related to the Veteran's service-connected hearing loss and/or tinnitus.  Similarly, the December 2015 did not opine regarding this secondary theory of entitlement.  Accordingly, the Board finds that a supplementary medical opinion addressing this theory of entitlement is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA and/or private treatment records regarding the Veteran's variously diagnosed psychiatric disability.

2.  Then, arrange for an appropriate medical opinion (with an examination only if deemed necessary by the opinion provider) to address the nature and likely etiology of the Veteran's psychiatric disability, variously diagnosed throughout the pendency of the appeal as depressive disorder NOS/major depressive disorder and bipolar disorder.  Following a review of the record, the opinion provider should opine as to the following:

(a)  As to each psychiatric disability entity diagnosed during the pendency of the appeal (to specifically include depressive disorder NOS/major depressive disorder and bipolar disorder), is it at least as likely as not (a 50% or greater probability) that such had its onset in service (or within one year of separation) or is related to the Veteran's service?

(b)  If the opinion provider finds that the psychiatric disability is not directly related to the Veteran's service, is it at least as likely as not that the psychiatric disability (to specifically include depressive disorder NOS/major depressive disorder and bipolar disorder) is caused or permanently aggravated by (increased in severity due to) service-connected hearing loss and/or tinnitus?

A complete rationale for all opinions should be provided.

3.  Thereafter, review the record and readjudicate the claim of service connection for a variously diagnosed psychiatric disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




